The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
Introduction
1.    The following is a NON-FINAL Office Action in response to the communication received on 11/06/20. Claims 1-4, 7-8, 10-14, 17-18, 20 are now pending in this application.
2.    A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 11/06/20 has been entered.
Response to Amendments
3.    Applicants Amendment has been acknowledged in that: Claims 1, 11 have been amended; hence such, Claims 1-4, 7-8, 10-14, 17-18, 20 are now pending in this application.


                                              RESPONSE TO ARGUMENTS
Applicant argues#1
Claim Rejections Under 35 U.S.C. §112(a)
Claims 1 -4, 7-8, 10-14, 17-18, 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Reconsideration is requested. Para. [0024] of the originally-filed specification describes a “control module” 108 of the “payment processing computer system” 106 that includes the “payment service module” for sending the first control signal to the merchant e-commerce computer system, as recited by amended claims 1 and 11. For example, the control module 108: include[s] instructions to cause a processor 110 of a payment processing system server 112 to functionally communicate with a plurality of other computer-executable steps or modules, e.g., modules 114, 116, 118, and components of the system 100 via the network 102. Likewise, para. [0041] describes communication between the merchant e-commerce computer system and the payment processing computer system for the “second control signal” recited by amended claims 1 and 11. For example, [t]he merchant e-commerce computer system 104 may request via communication 1110 authorization on behalf of the customer to an authorization server 1112 (e.g., a module of the payment processing system server 112) using the received token 1108 as the payload. The authorization server 1112 may request confirmation of the token 1108 via communication with the token service 1104 and provide an authorization response 1114. The token 1108 alone may be useless, but the token service 1104 may translate the token 1108 into a PAN while the PAN may not be exposed over a network 
Examiner Response
Examiner respectfully disagrees.
The control module that is disclosed in paras 24,29 of the instant specification, includes instructions to cause a processor functionality to communicate with a plurality of other computer executable steps or modules via the network.
However the specification does not provide support for a control signal that is used to control the steps (the two receiving steps and converting steps).
Furthermore, para 41 that applicant refers to does not provide any support for any type of control signals that are able to configure the merchant e-commerce compuer system and the payment service module.
The rejection is maintained.
Applicant argues#2
Claim Rejections Under 35 U.S.C. §112(b)
Claims 1 -4, 7-8, 10-14, 17-18, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 11 are amended to clarify that the first control signal “configures the merchant e-commerce computer system” and the second control signal “configures the payment service module” to perform the recited actions. Reconsideration and withdrawal of the claim rejections under 35 U.S.C. §112(b) are requested.
Examiner Response
The 35 U.S.C 112 2nd rejection for claims 1 -4, 7-8, 10-14, 17-18, 20 are hereby withdrawn.
Applicant argues#3
Applicant respectfully submits that, even supposing, arguendo, that the current claims involve one or more ’’abstract concepts]” within the meaning of Alice, that in fact the claims are directed to “new and useful applications” of such "abstract concepts]” and are therefore allowable under 35 U.S.C. § 101 for at least this reason. More particularly, even if the claims involve "mitigating risk" or “a commercial interaction between a merchant and a user “ as asserted by the action, they are not directed to these concepts in such a manner that the claims are no more than an attempt to monopolize such concepts.
Applicant respectfully further notes that the claims are not directed to mitigating risk, but rather generally describe an improvement to payment transaction technology that addresses the technical problem of securely linking payment device data to an electronic merchant payment application that executes on an account holder's computing device by linking the payment data to the merchant's mobile application and adding a backend payment service module to securely process e-commerce payment transactions. These solutions cannot be considered "a fundamental economic practice" on the same level as the non-patentable concepts of insurance and escrow described by Alice. 
Further, the action’s attempts to characterize a large number of claim elements as "mitigating risk" is entirely improper. The Federal Circuit has held that "describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to§ 101 swallow the rule." Enfish, page 14 (also quoting Alice, 134 S. Ct. at 2354, noting that "we tread carefully in construing this exclusionary principle [of laws of nature, natural phenomena, and abstract ideas] lest it swallow all of patent law").

Examiner Response
The limitations from claim 1 ( in response to receiving a selection to add the payment device, automatically communicating an approval message; tokenizing the primary account holder data including the personal account number of the payment device into a payment payload; generating a link between the primary account holder data stored and customer account data, the customer account data corresponding to the primary account holder data.; receive a selection of the payment device in response to initiating a transaction with a merchant; and receive the payment payload; and wherein, in response to receiving the payment payload, convert the payment payload to the personal account number) are part of the identified abstract idea (both a fundamental economic practice, mitigating transaction risk, authorizing a payment transaction between a merchant and a user) & a commercial interaction (conducting a financial transaction between a merchant and a user).
The rejection is maintained.

Applicant argues#4
One of skill in the art will appreciate that the facts of DDR Holdings are applicable to a claim in which "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks" such as the currently amended claims. The request and response message sequences between hypertext clients and servers, as described by DDR Holdings, are transaction protocols with analogy to the request and response message sequences among the entities of the presently claimed electronic transaction network. The analogy is quite close since an electronic transaction network can be implemented in whole or in part with "the Internet" and/or internetworking technologies. The claimed solution overcomes a problem that arises specifically in that realm. Although the solution is useful to businesses, the solution is technical in nature, and Appellant respectfully submits that very few patents exist that are not useful to some business.
Examiner Response
Examiner respectfully disagrees.
As far as the comparison to DDR is concerned, the patent at issue in DDR provided and Internet-based solution to solve a problem unique to the Internet ( the problem in DDR Holdings (conventional Internet hyperlink protocol preventing websites from retaining visitors),  that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of steps after the click of a hyperlink advertisement.
In the instant invention , the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer" analysis. Id. 
 (Steps for conducting a payment transaction between a merchant and a user) is a business problem.
Applicant is trying to solve this business problem with the use of technology.
The payment device, account holder computing system, mobile computing device, a payment service module, a tokenizing module, linking module and the merchant e-commerce computer system in claim 1 is recited at a high level of generality, and is being used as a tool to implement the identified abstract idea.
Therefore the claimed invention is unlike DDR.
The rejection is maintained.
Applicant argues#5
Even if the claims at issue recite a "judicial exception," which Applicant does not concede, Applicant submits that the claims are not "directed to" a judicial exception because the claim as a whole integrates the judicial exception into a practical application. As stated in the 2019 Guidance, a claim that integrates a judicial exception into a practical application will "apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception" and that "when the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible." In the current case, the action asserts that the “judicial exception is not integrated into a practical application. In particular, the claims recite a payment device, account holder computing system, mobile computing device, a payment service module, a tokenizing module, linking module and the merchant e-commerce computer system.” Office Action, page 21. With respect to this comment, Applicant respectfully notes that the action appears to be under the mistaken impression that, for an abstract idea to be integrated into a practical application, the claims must involve additional elements (which the action further erroneously construes as being components on which the claim is implemented) which are unconventional. Applicant notes that this is not the standard set forth by the USPTO, and is most definitely not the legal standard for showing eligibility. Applicant has not provided an analysis of Example 42 {see: https ://www. uspto.gov/sites/default/files/documents/101_examples_37to42_20190107. p df) from the 2019 PEG, but makes mention here that Example 42 (indicated as a patent-eligible practical application by the USPTO) involves no more than a mere computing device (which is not even explicitly recited), and yet the USPTO indicated that the claim set forth in Example 42 integrates the abstract idea into a practical application. The USPTO's analysis in that Example stands in stark contrast to the action’s analysis of the current claims in this Office Action. Hence, the action’s analysis with respect to whether the claims integrate the abstract idea into a practical application is not consistent with the examples or guidance put forth by the USPTO. Instead, Applicant notes that the standard for determining whether an abstract idea is integrated into a practical application is whether the claims "apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception" See 2019 PEG. Applicant notes that the claims at issue are not drafted in a way that monopolizes any abstract idea. Applicant notes that the currently amended claims are drafted to a specific manner of linking payment device data to an electronic merchant payment application that executes on an account holder's computing device and cannot monopolize "mitigating risk" in general, nor do the claims attempt to monopolize any other judicial exception. Applicant respectfully submits that the claims recite meaningful limitations that sufficiently limit any alleged judicial exception to a practical application in which a linking module executing on the payment processing computer system generates a link between the primary account holder data for the payment device and the customer account data at the merchant, and thus constitute patent eligible subject matter under 35 U.S.C. §101.
Examiner Response
Examiner respectfully disagrees.
The instant specification discloses in paras 25, 28-29, 42 reproduced below:

 [0025] A second data repository 128 may include a plurality of payment payload data 128A that include payment information from primary account holder data 126A that may be linked by a linking module 114 to the electronic merchant payment application and or sent to the merchant e-commerce computer system 104. A tokenizing module 116 may include instructions to tokenize primary account holder data 126A into a payment payload 128A to be linked by the linking module 114 to the electronic merchant payment application 154 and sent to the merchant e-commerce computer system 104 so that a user may easily use the electronic merchant payment application 154 to complete purchases without having to constantly re-enter payment account data for every purchase with the application 154. A payment service module 118 may include instructions to facilitate the linking module 114 and the tokenizing module 116 within the electronic merchant payment application 154 as well as providing a gateway for other applications or services to include data representing a payment device 200 as “on file” for use with those applications or services.
[0029] Returning to Fig. 1, a checkout module 140 of the payment processing system server 112 may include various instructions that, upon execution by the processor 132, facilitate, in general, employing a payment device 200 for a merchandise transaction with the merchant e-commerce computer system 104 and, in particular, linking the device 200 or data related to the device (e.g., primary account holder data 126A) to the merchant payment application 154. The checkout module 140 may include instructions that, upon loading into the memory 134 of the server 130 and execution by one or more computer processors 132, allow a user to employ the payment device 200 and his or her corresponding customer account data 142A and primary account holder data 126A to complete a payment using, for example, the PAN 206A and other data from the payment device that is communicated to the merchant e-commerce computer system 104 via a payment payload 128A (tokenized or untokenized) and also coordinate with the control module 108 to permit interaction with the linking module 114, as described herein. In some embodiments, the checkout module 140 may include instructions to process a payment payload 128A or other transaction data (e.g., a transaction amount, customer value-added service data, etc.) during an in-person or online financial transaction between a primary account holder using the merchant payment application 154 and a merchant using data representing the payment device 200, the account holder computer system 103 executing the merchant payment application 154, and the merchant e-commerce computer system 104, respectively. For example, the module 140 may include instructions to access one or more of customer account data 142A, primary account holder data 126A, a payment payload 128A, or other data used in the transaction to consummate a purchase transaction with the merchant payment application 154, as described herein.
[0042] Returning to Fig. 10, at block 1012, data representing the payment device 200 may be added to the electronic merchant payment application 154 as a card on file. With reference to Fig. 9, an interface 900 of the electronic merchant payment application 154 may include an indication 902 that the device 200 is linked. In one embodiment, adding the payment device 200 to the electronic merchant payment application 154 as a card on file may also entail communicating the payment payload 128A to the merchant e-commerce computer system 104. In another embodiment, adding the payment device 200 to the electronic merchant payment application 154 as a card on file includes communicating a link to primary account holder data 126A stored with the customer account data 142A at the merchant e-commerce computer system 104. In yet another embodiment, the payment payload data 128A may be tokenized by the tokenizing module 116 and stored at the merchant e-commerce computer system 104.

The electronic payment application that executes on the account holder’s computing device and the merchant payment application and the payment service module are operating in their ordinary capacity and all being recited at a high level of generality, and are being used as tools to implement the identified abstract idea.
There is no technical explanation being recited for the asserted improvement (payment transaction technology) in the specification or recited in the claims.
Therefore there are no additional elements in the claim that are indicative of integration into a practical application.
The rejection is maintained.
Applicant argues#6
c. The Claims Involve “Significantly More” than a Judicial Exception 
As noted by the Federal Circuit, “the second step of the Alice/Mayo test is satisfied when the claim limitations “involve more than performance of ‘well-understood, routine,[and] conventional activities previously known to the industry."' Aatrix Software, Inc. v. Green Shades Software, Inc. 2017-1452 (Fed. Cir. 2018). Flere, Applicant respectfully points out that the recited claim elements clearly “[add] a specific limitation other than what is well-understood, routine and conventional in the field." The action asserts "[t]he claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept') to the exception." Office Action, page 22. The action refers to "the additional element of using a computer hardware” Id. With respect to this assertion, Applicant once more notes that the action appears to be under the impression that the term "additional elements" refers only to the components (e.g., hardware) upon which the claim is implemented. Applicant respectfully points out that this impression is incorrect. The term “additional elements" refers to any elements of the claims which are "additional to” {e.g., not inherent in) the alleged abstract idea. Accordingly, in the present case, each limitation of the claim which is not inherent in the alleged abstract idea must be considered an additional limitation to that alleged abstract idea. 
Examiner Response
This argument is addressed in the 35 U.S.C 101 rejection that follows in this office action.

Applicant argues#7
Applicant notes that the claims specify how interactions with and between necessarily networked entities are manipulated to yield a desired result - a result that overrides the routine and conventional sequence of events, and is thus not merely the routine or conventional use of the electronic transaction network. For example, the claims recite a specific series of operations that result in a departure from the routine and conventional sequence of events when conducting electronic transactions. It is not the case that the claims merely "recite[s] the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet." The "pre-Internet world" did not include:

•    a payment service module including a processor and a memory storing processor-executable instructions for, in response to receiving a selection to add the payment device to the electronic merchant payment application via a user interface of an electronic merchant payment application executing remotely from the payment processing system server at a mobile computing device, automatically communicating an approval message to the electronic merchant payment application, automatically sending a first control signal to the merchant e-commerce computer system to: receive a selection of the payment device via the user interface of the electronic merchant payment application in response to initiating a transaction with a merchant e-commerce computer system from the electronic merchant payment application, and receive the payment payload at the merchant e-commerce computer system from the payment service module;
•    a tokenizing module including the processor and the memory storing processor-executable instructions for, in response to the payment service module automatically communicating the approval message, automatically: tokenizing primary account holder data including the personal account number of the payment device into a payment payload using a tokenizing module of the payment processing computer system,
and storing the tokenized payment payload at the payment processing computer system; and • a linking module including the processor and the memory storing
processor-executable instructions for, in response to the payment service module automatically communicating the approval message, automatically: generating a link between the primary account holder data stored at the payment processing computer system and customer account data stored the merchant e-commerce computer system, the customer account data corresponding to the primary account holder data, communicating the link to the merchant e-commerce computer system, and storing the link with the customer account data at the merchant e-commerce computer system; as generally recited by independent claims 1 and 11. 
Accordingly, Applicant respectfully submits that features of the claims involving computing components and operations thereof cannot be ignored or dismissed when establishing a proper prima facie case that the claims are not directed to "significantly more" than an "abstract idea" within the meaning of Alice. Thus, independent claims 1 and 11, and claims 2-4, 7-8, 10, 12-14, 17-18, and 20 depending therefrom, are patent eligible. Reconsideration and withdrawal of the claim rejections under 35 U.S.C. §101 are requested.
Examiner Response
This argument is addressed in the 35 U.S.C 101 rejection that follows in this office action.




                                          Claim Rejections- 35 U.S.C § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 1-4, 7-8, 10-14, 17-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, applicant does not have possession in the specification for the limitations, ““automatically sending a first control signal to the merchant e-commerce system that configures the merchant e-commerce computer system to: ..  & sending a second control signal to the payment service module that configures the payment service module to convert the payment payload to the personal account number”. The instant specification in paras 24, 29 discloses:
[0024]The payment processing computer system 106 may include one or more instruction modules including a control module 108 that, generally, may include instructions to cause a processor 110 of a payment processing system server 112 to functionally communicate with a plurality of other computer-executable steps or modules, e.g., modules 114, 116, 118, and components of the system 100 via the network 102. These modules 114, 116, 118 may include instructions that, upon loading into the server memory 120 and execution by one or more computer processors 110, link a payment device 200 or data representing the payment device 200 (i.e., a payment payload 128A) to an electronic merchant payment application 154 configured to execute on an account holder computer system 103 to add the payment device to the electronic merchant payment application 154 using a token-based electronic payment application. A first data repository 126 may include primary account holder data 126A that each includes various pieces of data to describe an account of a primary account holder and user of the payment processing computer system 106. In some embodiments, primary account holder data 126A or a portion of the primary account holder data 126A may be included with a payment device 200 as the payment payload 128A, as described herein
[0029] Returning to Fig. 1, a checkout module 140 of the payment processing system server 112 may include various instructions that, upon execution by the processor 132, facilitate, in general, employing a payment device 200 for a merchandise transaction with the merchant e-commerce computer system 104 and, in particular, linking the device 200 or data related to the device (e.g., primary account holder data 126A) to the merchant payment application 154. The checkout module 140 may include instructions that, upon loading into the memory 134 of the server 130 and execution by one or more computer processors 132, allow a user to employ the payment device 200 and his or her corresponding customer account data 142A and primary account holder data 126A to complete a payment using, for example, the PAN 206A and other data from the payment device that is communicated to the merchant e-commerce computer system 104 via a payment payload 128A (tokenized or untokenized) and also coordinate with the control module 108 to permit interaction with the linking module 114, as described herein. In some embodiments, the checkout module 140 may include instructions to process a payment payload 128A or other transaction data (e.g., a transaction amount, customer value-added service data, etc.) during an in-person or online financial transaction between a primary account holder using the merchant payment application 154 and a merchant using data representing the payment device 200, the account holder computer system 103 executing the merchant payment application 154, and the merchant e-commerce computer system 104, respectively. For example, the module 140 may include instructions to access one or more of customer account data 142A, primary account holder data 126A, a payment payload 128A, or other data used in the transaction to consummate a purchase transaction with the merchant payment application 154, as described herein.
These paragraphs of the instant specification disclose a control module that may include instructions to cause a processor functionality to communicate with a plurality of other computer executable steps.
However the specification does not provide support for a control signal that is used to control the steps (the two receiving steps and converting steps).
Therefore the specification does not provide support for the limitations, “automatically sending a first control signal to the merchant e-commerce system that configures the merchant e-commerce computer system to: ..  & sending a second control signal to the payment service module that configures the payment service module to convert the payment payload to the personal account number”.
	Claims 2-4, 7-8, 10 are being rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
	Claim 11 recites substantially the same subject matter as claim 1, and is rejected using the same rationale as claim 1.
	Claims 12-14, 17-18, 20 are being rejected using the same rationale as claim 11, as they fail to cure the deficiency of claim 11.

                                

                                                Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 1-4, 7-8, 10-14, 17-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-4, 7-8, 10-14, 17-18, 20 are either directed to a method or system, which are statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11.
 Claim 1 recites the limitations of:  
A system for securely linking data representing a payment device to an electronic merchant payment application executing on an account holder computer system and sending the data representing the payment device to a merchant e-commerce computer system using a token-based electronic payment service of a payment processing computer system via an electronic transaction network, the data representing the payment device stored at the payment processing computer system, the system comprising: 
a payment service module including a processor and a memory storing processor-executable instructions for, in response to receiving a selection to add the payment device to the electronic merchant payment application via a user interface of an electronic merchant payment application executing remotely from the payment processing system server at a mobile computing device, automatically communicating an approval message to the electronic merchant payment application; 
a tokenizing module including the processor and the memory storing processor-executable instructions for, in response to the payment service module automatically communicating the approval message, automatically: 
tokenizing primary account holder data including the personal account number of the payment device into a payment payload using a tokenizing module of the payment processing computer system, and 
storing the tokenized payment payload at the payment processing computer system; and 
a linking module including the processor and the memory storing processor-executable instructions for, in response to the payment service module automatically communicating the approval message, automatically; 
generating a link between the primary account holder data stored at the payment processing computer system and customer account data stored the merchant e-commerce computer system, the customer account data corresponding to the primary account holder data, 
communicating the link to the merchant e-commerce computer system, and 
storing the link with the customer account data at the merchant e-commerce computer system;
wherein, in response to the linking module automatically linking the payment payload to the merchant e-commerce computer system, the payment service module is further configured for automatically sending a first control signal to the merchant e-commerce computer system that configures the merchant e-commerce computer system to:
receive a selection of the payment device via the user interface of the electronic merchant payment application in response to initiating a transaction with a merchant e-commerce computer system from the electronic merchant payment application; and 
receive the payment payload at the merchant e-commerce computer system from the payment service module; and 
wherein, in response to the merchant e-commerce computer system receiving the payment payload, the merchant e-commerce computer system is further configured for automatically sending a second control signal to the payment service module that configures the payment service module to convert the payment payload to the personal account number.
The limitations from claim 1 (in response to receiving a selection to add the payment device, automatically communicating an approval message; tokenizing the primary account holder data including the personal account number of the payment device into a payment payload;  generating a link between the primary account holder data stored and customer account data, the customer account data corresponding to the primary account holder data.; receive a selection of the payment device in response to initiating a transaction with a merchant; and receive the payment payload; and wherein, in response to receiving the payment payload, convert the payment payload to the personal account number),  under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  These limitations recite steps for authorizing a payment transaction between a merchant and a user, a fundamental economic practice of mitigating transaction risk and additionally as a commercial interaction (conducting a financial transaction between a merchant and a user). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Claim  11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).
 This judicial exception is not integrated into a practical application. 
In particular, the claims the additional elements of:
a payment device
an electronic merchant payment application
a merchant e-commerce system
 an account holder computing system
a mobile computing device
a payment service module including a processor and memory
 a tokenizing module
 a linking module
a payment processing computer system
electronic transaction network
storing the tokenized payment payload at the payment processing system
communicating the link to the merchant e-commerce computer system
 storing the link with customer account data at the merchant e-commerce computer system.
The payment device, account holder computing system, the electronic merchant payment application, the merchant e-commerce system,  payment service module, tokenizing module, linking module, payment processing computer system, electronic transaction network are recited at a high level of generality and as such are being used as a tool to implement the identified abstract idea.
Furthermore, the additional elements (the linking module and the payment service module) are generally linking the use of the judicial exception (the identified abstract idea) to a particular technological environment (linking data between electronic devices) or a field of use (authorizing a payment transaction between a merchant and user using a mobile device). 
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The further additional limitations recited in the claim: the storing step (storing the tokenized payment payload at the payment processing system) the communicating (transmitting) step (communicating the link to the merchant e-commerce computer system) and the storing step (storing the link with customer account data at the merchant e-commerce computer system), are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity. 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 Therefore claims 1 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. 
At least the two “storing limitations” and the “communicating (transmitting) limitations are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claims 1, and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-4, 7-8, 10, 12-14, 17-18, 20 further define the abstract idea that is present in their respective independent claims 1,11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-4, 7-8, 10, 12-14, 17-18, 20 are directed to an abstract idea. Thus, the claims 1-4, 7-8, 10-14, 17-18, 20 are not patent-eligible.






                                                 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/           Primary Examiner, Art Unit 3694                                                                                                                                                                                             	4/28/2021